IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

GABRIELLE GOODWIN,                    NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-2142

FLORIDA AGENCY FOR
HEALTH CARE
ADMINISTRATION, ET AL,

      Appellee.


_____________________________/

Opinion filed April 4, 2016.

An appeal from the Circuit Court for Leon County.
Angela C. Dempsey, Judge.

Robert W. Pass, Martha Harrell Chumbler, and Christine Davis Graves of Carlton
Fields Jorden Burt, P.A., Tallahassee, and Cyril Smith and William K. Meyer of
Zuckerman Spaeder LLP, Washington, for Appellant.

Cynthia L Hain, Assistant General Counsel, Agency for Health Care Administration,
and Ashley E. Davis, Assistant Attorney General, for Appellee.



PER CURIAM.

      Gabrielle Goodwin appeals a trial court’s order denying class certification.

According to the parties’ request, this case is travelling with Ms. Goodwin’s appeal

of an administrative order of the Florida Department of Children and Families that
rejected her individual claim on the merits. She has acknowledged that the

underlying claim in both cases are identical. Thus, in view of this court’s decision

affirming DCF’s order denying her companion administrative challenge on the

merits, Gabrielle Goodwin v. Florida Department of Children and Families, 1D12-

4430, we conclude that Ms. Goodwin does not possess standing to represent the class

in this case. See Sosa v. Safeway Premium Fin. Co., 73 So. 3d 91, 116-17 (Fla. 2011)

(“To satisfy the standing requirement for a class action claim, the class

representative must illustrate that a case or controversy exists between him or her

and the defendant, and that this case or controversy will continue throughout the

existence of the litigation.”).

      AFFIRMED.

THOMAS, OSTERHAUS, and BILBREY, JJ., CONCUR.




                                         2